        Case 4:21-cr-00041-BMM Document 23 Filed 09/13/21 Page 1 of 3



                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MONTANA
                             GREAT FALLS DIVISION

UNITED STATES OF AMERICA,
                                                     CR-21-41-GF-BMM
                         Plaintiff,
                                                    AMENDED ORDER
           vs.

BROCKTON JAMES RUSSO,


                         Defendant.

     Defendant having pled guilty to the Superseding Information at a Change of

Plea Hearing on September 13, 2021, accordingly,

       IT IS HEREBY ORDERED:

      1.         Sentencing is set for January 6, 2022 at 10:00 a.m. at the Missouri

River Federal Courthouse, Montana.

      2.         The United States Probation Office shall conduct a presentence

investigation in accordance with Fed. R. Crim. P. 32(b) and 18 U.S.C. § 3552(a).

      3.         Following completion of the presentence report, the probation officer

shall disclose the report (excepting any recommendations of the probation officer)

to the defendant, counsel for the defendant, and counsel for the government no

later than November 26, 2021. The probation officer shall not disclose, directly or

indirectly to anyone under any circumstances, the substance or contents of any

recommendation made or to be made to the Court.
        Case 4:21-cr-00041-BMM Document 23 Filed 09/13/21 Page 2 of 3



      4.     In cases where restitution is mandatory, the probation officer shall

consider a payment plan with the Defendant and make recommendations to the

Court concerning interest and a payment schedule.

      5.     In accordance with U.S.S.G. § 6A1.2, after receipt of the presentence

report and no later than December 10, 2021 counsel for each party shall present to

the probation officer, in writing, any objections to be relied upon at sentencing and,

if there is a dispute over any material in the presentence report, counsel shall meet

with the probation officer and attempt to resolve disputes informally by diligent

good faith effort.

      6.     The presentence report, in final form, shall be delivered to the Court

and the parties no later than December 22, 2021.

      7.     If the objections made pursuant to ¶ 5 are not resolved and counsel

wishes the Court to address them, the objecting party shall submit all unresolved

objections and a sentencing memorandum to the Court no later than December 28,

2021. The Court will resolve disputes in accordance with § 6A1.3 of the

guidelines at the sentencing hearing.

      8.     If either party intends to have witnesses testify at sentencing, the party

must notify the Court and the opposing party, by filing a separate notification

document, no later than December 28, 2021 of the identity of the witness and the

scope and purpose of the intended testimony. The requirement that the opposing
        Case 4:21-cr-00041-BMM Document 23 Filed 09/13/21 Page 3 of 3



party be notified of any intended testimony applies regardless of the language of

Rule 17(b) contemplating ex parte application for witness subpoenas.

      9. Without leave of Court, the defendant may file no more than ten (10)

letters of support. Defendants wishing to file more than ten (10) letters must first

seek leave of Court explaining why a greater number is necessary.

      10.    Any responses to sentencing memoranda shall be filed on or before

December 31, 2021.

      11.    Reply briefs will not be accepted for filing in sentencing matters.

      DATED this 13th day of September, 2021.
